Citation Nr: 1637616	
Decision Date: 09/26/16    Archive Date: 10/07/16

DOCKET NO.  14-14 644	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Service connection for bilateral hearing loss.

2.  Service connection for a breathing problem.

3.  Service connection hypertension, claimed as high blood pressure.

4.  Service connection for a congestive heart failure.

5.  Service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder and depression.

6.  Service connection for headaches.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R. Connally, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, had service from September 1989 to September 1995.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2011 decision of the Regional Office (RO) in Montgomery, Alabama.

In April 2016, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge (VLJ); a transcript of the hearing is associated with the claims file.  Additional evidence was received at the hearing and was accompanied by a waiver of RO consideration.  See 38 C.F.R. § 20.1304(c)(2015).

The issue of service connection for tinnitus has been raised by the record in an April 2016 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

The issues of service connection for hearing loss, an acquired psychiatric disorder, headaches, congestive heart failure, and hypertension are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

On April 29, 2016, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that a withdrawal of the appeal for the issue of service connection for a breathing problem is requested.


CONCLUSIONS OF LAW

The criteria for withdrawal of a substantive appeal for the claim of entitlement to service connection for a breathing problem have been met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.204 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


Withdrawal of Service Connection for a Breathing Problem

At the April 2016 hearing before the undersigned VLJ, the Veteran stated on the record that he wanted to withdraw his appeal of the denial of entitlement to service connection for a breathing problem.  VA regulation provides for the withdrawal of an appeal to the Board when on the record at a hearing, and can occur at any time before the Board promulgates a final decision on the matter in question.  See 38 C.F.R. § 20.204(b); Hanson v. Brown, 9 Vet. App. 29, 31 (1996).

When pending appeals are withdrawn, there is no longer an allegation of error of fact or law with respect to the determinations that had been previously appealed.  Consequently, in such an instance, dismissal of the pending appeal for entitlement to an initial rating in excess of 10 percent for hypertension is appropriate.  See 38 U.S.C.A. § 7105(d). 

Accordingly, further action by the Board on the claim is not appropriate and the Veteran's appeal on this issue should be dismissed.  Id.  


ORDER

Service connection for a breathing problem is dismissed.


REMAND

Unfortunately, the Veteran's appeal regarding service connection for hearing loss, an acquired psychiatric disorder, headaches, congestive heart failure, and hypertension must be remanded for further development.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide these issues so that the Veteran is afforded every possible consideration.

First, the Board notes that the Veteran's service treatment records document various complaints of chest pain during service.  Furthermore, his blood pressure has been documented to fluctuate during his service and he testified that his blood pressure has worsened since service.  The Veteran also testified that he experienced a traumatic head injury during service, which he attributes to his current headache symptoms.  Service treatment records also document a head injury.  He has asserted that he has had continued pain since then.  This meets the low threshold of McLendon and a VA examination should be obtained.   

In addition, the prior VA examination for PTSD was inadequate as it did not discuss the Veteran's previous diagnoses for PTSD or depression.  Once VA undertakes to provide a VA examination, it must ensure that the examination is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  VA treatment records show that the Veteran was diagnosed with other mental health conditions, including depression that has not been considered for VA compensation purposes.  A service connection claim for a mental disability may include claims for service connection of any mental disability that may reasonably be encompassed by several factors, including the claimant's description of the claim, the symptoms the claimant describes, and the information the claimant submits or that the Secretary obtains in support of the claim.  Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  As a result, the Board has taken an expansive view of the Veteran's claim pursuant to Clemons.  As there is an indication these symptoms may be related to the Veteran's service, an addendum opinion to the prior VA examination is necessary.  

Concerning the claimed hearing loss, the Veteran last had an examination for his hearing loss in 2011.  On the authorized VA audiological evaluation in January 2011, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
25
25
15
10
LEFT
20
25
15
10
10

Speech audiometry revealed speech recognition ability of 94 percent in the right ear and of 96 percent in the left ear.  

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  In short, the findings from the 2011 VA examination are close, but do not meet the definition of 38 C.F.R. § 3.385.  Given that the only audiological findings of record were taken over 5 years ago and the fact that the hearing may have worsened the Board finds the claim should be remanded so that a new, comprehensive audiological examination can be afforded to determine if a current hearing loss disability, for VA purposes, is present. If so, the audiologist should opine as to if it is at least as likely as not that such a disorder had causal origins in service. See McLendon v. Nicholson, 20 Vet. App. 79 (2006).


As a result, the Board finds that additional VA examinations are necessary.  Without further clarification, the Board is deprived of medical expertise to determine the nature and etiology of the claimed disabilities.  Colvin v. Derwinski, 1 Vet. App. 171 (1991).

Finally, on remand, updated treatment records should be obtained.  The Veteran testified that he treated with Dr. Syriad, Dr. Mark Mullens, Dr. Elliott and currently saw a heart specialist with UAB.  He also reported treating at a private hospital, Vaughn Regional or Shelby Baptist hospital.  While the Veteran completed authorizations for some of these facilities previously, this was done years ago and there may be additional records.  Furthermore, there are some facilities, such as the hospitals, for which records have never been requested.

Accordingly, these issues are REMANDED for the following action:

1.  Obtain updated VA treatment records from February 2014 until present.

2.  The AOJ should ask the Veteran to provide the names and addresses of all health care providers (VA and non-VA) who have treated him and the names and addresses of the health care facilities (VA and non-VA) where he has been treated for the issues being remanded.  
      
Then, contact the health care providers/facilities for records reflecting the Veteran's treatment for these issues.  Also, request that the Veteran provide any such records he may have in his possession.  

3.  Contact the Joint Services Records Research Center (JSRRC) or other appropriate government records repository and attempt to verify the Veteran's accounts of incidents during service that caused his PTSD, to include the May 2016 statement and April 2016 Board hearing testimony.

If the JSRRC or other appropriate government records repository is unable to do so, notify the Veteran and his representative and offer them the opportunity to provide any relevant documents that might be in their possession. All attempts to obtain this information must be documented in the record.

4.  Obtain an addendum VA examination opinion (or schedule another VA examination if necessary) to determine and clarify the nature and etiology of the Veteran's psychiatric disorders, to include PTSD and depression.  The claims file should be made available to the examiner for review.  The examiner should offer an opinion as to the following:

a) For each psychiatric disability entity diagnosed (including PTSD and depression), opine whether such diagnosis is at least as likely as not (a 50 percent or better probability) etiologically related to the Veteran's service.

For VA purposes, a current disability exists when a claimant has a disability at the time a claim is filed or at some point during the pendency of that claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  In this case, the Veteran has received diagnoses for depression and PTSD at different points during the appeal period.

A complete rationale for all opinions must be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

5.  Schedule the Veteran for a VA examination to determine the nature and etiology of the congestive heart failure and hypertension disabilities.  The entire claims file should be reviewed by the examiner.  

a)  After reviewing the record, the examiner is asked to opine as to whether it is it at least as likely as not (a 50 percent or better probability) that the current congestive heart failure is related to service.  The examiner should comment on the Veteran's testimony and service treatment records concerning the in-service treatment for chest pain and fluctuating blood pressure readings.

b)  After reviewing the record, the examiner is asked to opine as to whether it is it at least as likely as not (a 50 percent or better probability) that the current hypertension disability is related to service.  The examiner should comment on the Veteran's testimony and service treatment records concerning the in-service treatment for chest pain and fluctuating blood pressure readings.

It is essential that the examiner offer a detailed rationale discussing why and how all conclusions and opinions were reached.  This discussion should include reference to specific evidence in the Veteran's claims file, including the medical records and lay assertions.  

6.  Schedule the Veteran for a VA examination to determine the nature and etiology of the headache disability.  The entire claims file should be reviewed by the examiner.  

After reviewing the record, the examiner is asked to opine as to whether it is it at least as likely as not (a 50 percent or better probability) that the current headache disability is related to service.  The examiner should comment on the Veteran's testimony concerning the in service injury to his head and continuous pain since then.

A clear rationale for all opinions is required, to include a discussion of the facts and medical principles involved.

7.  Schedule the Veteran for a VA audiological examination to determine whether the Veteran has a current hearing loss disability, and if so, to determine the etiology of any present disability.  The entire claims file should be reviewed by the examiner.  

After reviewing the record, the examiner is asked to opine as to whether it is it at least as likely as not (a 50 percent or better probability) that the current hearing loss disability is related to service.  The examiner should comment on the Veteran's testimony concerning the in service noise exposure and symptoms since service.

A clear rationale for all opinions is required, to include a discussion of the facts and medical principles involved.

8. Following the completion of the foregoing, and any other development deemed necessary, the AOJ should readjudicate the Veteran's claims.  The AOJ should then provide the Veteran with a supplemental statement of the case, and allow an appropriate period of time for response.  Thereafter, the claims folder should be returned to the Board for further appellate review, if otherwise in order.


The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


